Citation Nr: 1700633	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  13-15 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic asthma with food allergies.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the United States Air Force on active duty from September 1987 to September 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina and Columbia, South Carolina, respectively.

The issues of entitlement to service connection for a left knee disability, a right knee disability, and a right hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran experiences difficulty breathing and swallowing (allergic asthma) as a result of ingesting milk, eggs, bananas, grapes, and tomatoes.  In the absence of, or upon removal of the allergen, this allergic reaction subsides without residuals.


CONCLUSION OF LAW

The criteria for a compensable rating for allergic asthma with food allergies have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.380, 4.1-4.16, 4.31, 4.97, Diagnostic Code 6699-6602 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The Veteran submitted his claim on a VA Form 21-526c, Pre-Discharge Compensation Claim in August 2011.  A notice letter provided with his participation in VA's Pre-Discharge program contained standard language that satisfied the duty to notify provisions.  See August 2011 standard letter.  Moreover, the appeal arises from a disagreement with the initially assigned disability rating after service connection for allergic asthma with food allergies was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  There is no indication that the Veteran has applied for or is in receipt of disability benefits from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in July 2012 and July 2013.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Rating

A.  Legal Framework

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's allergic asthma with food allergies (food allergies) is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6699-6602.  Hyphenated DCs are used when a rating under one DC requires the use of an additional DC to identify the basis for the evaluation assigned.  See 38 C.F.R.          § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the rating schedule that most closely identifies the part or system of the body involved; the last two digits will be "99" for all unlisted conditions, in this case "6699" for disabilities of the respiratory system.

Under DC 6602, pertaining to asthma, bronchial, a 10 percent rating is assigned for asthma for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy. 

A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication. 

A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids. 

A maximum 100 percent rating is assigned for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.

B.  Analysis

The Veteran seeks an initial compensable rating for the allergic asthma associated with his ingestion of milk, eggs, bananas, grapes, and tomatoes.  For the reasons that follow, the Board finds that a compensable rating is not warranted.

The Veteran's food allergies began during his active service.  A May 2004 outpatient treatment record notes that he complained of difficulty breathing and swallowing after drinking milk.  The reaction would occur for five minutes and then resolve without residuals.  He reported that this problem had begun occurring within the past two years.  An April 2010 telephone consult showed that the Veteran reported experiencing anaphylactic reactions to eggs, bananas, grapes, and tomatoes.  He reported that he had not been affirmatively diagnosed, but he was requesting a prescription for a epinephrine autoinjector (EpiPen) for occasions when he mistakenly ingested such foods.  The Veteran's food allergies were subsequently confirmed, as noted in a June 2011 outpatient treatment record.  The Veteran currently carries an EpiPen.  See July 2013 VA examination report.

The Veteran underwent VA examinations in July 2012 and July 2013.  Both examination reports indicated a diagnosis of allergic asthma.  At the July 2012 examination, his medical history was described as seasonal asthma resulting from tree pollen that manifests in shortness of breath and exertion results in coughing.  At the July 2013 examination, his medical history was described as food allergies which require carrying an EpiPen because he had an anaphylactic reaction in service.  The Veteran also reported that he wheezes when he exercises.  Pulmonary function testing (PFT) was completed at both examinations.  The July 2012 examination produced the following results: pre-bronchodilator FVC 89 percent predicted, FEV-1 95 percent predicted, FEV-1/FVC 107 percent predicted, and DLCO 71 percent predicted; post-bronchodilator FVC 89 percent predicted, FEV-1 97 percent predicted, FEV-1/FVC 108 percent, and DLCO was left blank.  The July 2013 examination produced the following results: pre-bronchodilator FVC 69 percent predicted, FEV-1 67 percent predicted, FEV-1/FVC 96 percent predicted, and DLCO 66 percent predicted; post-bronchodilator FVC 81 percent predicted, FEV-1 82 percent predicted, FEV-1/FVC 100 percent, and DLCO was left blank.  Both examiners determined that the Veteran's disability did not impact his ability to work.

Based on the evidence of record, the Board finds that the Veteran's disability does not manifest in chronic residuals and that he is therefore not entitled to a compensable disability rating for his food allergies.  Turning first to the pulmonary function test results outlined above, the Veteran does not meet the criteria for a compensable rating under DC 6602.  More significantly, however, the history and current nature of his disability indicates that he experiences acute anaphylactic reactions to certain foods, and not a residual breathing condition as a result of his allergies.  For this reason, he carries an EpiPen; however, his allergic manifestations subside on the absence or removal of any allergens and, thus, may be regarded as an acute condition which heals without residuals.  See 38 C.F.R. § 3.380.  As such, there are no permanent residuals which warrant the assignment of a compensable disability rating under DC 6602 or any alternative diagnostic code.

The Board recognizes that the characterization of the Veteran's service-connected disability as an "allergic asthma" has caused some confusion.  Indeed, the Veteran is not service-connected for asthma, in the traditional sense, but for the manifestations of his food allergies.  For this reason, to the extent that the Veteran has argued that he is entitled to separate ratings for both his food allergies and asthma, the Board will not attribute to his service-connected food allergies the Veteran's lay statements regarding experiencing seasonal asthma due to tree pollen as manifested by shortness of breath and physical exertion resulting in coughing and wheezing.  While the Board finds that he is competent and credible in reporting these symptoms, he is not currently service-connected for asthma or for any other breathing problems related to seasonal allergies or physical exertion, and he is not competent to relate these breathing problems to his food allergies, nor does the evidence of record otherwise show that they are related.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, he is not entitled to a compensable disability rating based upon breathing problems associated with seasonal allergies or physical exertion.

As the Veteran's service-connected food allergies do not result in permanent residuals, a rating higher than zero percent is not warranted.  See 38 C.F.R. § 4.31 ("a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met").  In the absence of chronic residuals, a compensable evaluation would not be warranted under any DC, to include DC 6602.  There is no doubt to be resolved; a compensable rating for food allergies is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, DC 6602.  As there are no chronic residuals, referral for an extraschedular rating is also not warranted.  38 C.F.R. § 3.321(b).


ORDER

A compensable rating for allergic asthma associated with food allergies is denied.





REMAND

Further development of the Veteran's claims of entitlement to service connection for left knee, right knee, and right hand disabilities is required.  

In July 2012, the Veteran underwent a VA examination to determine the nature and etiology of his knee and hand disabilities.  The examination did not result in a diagnosis for any of the conditions.  A review of the Veteran's military history, however, shows that he served in the Southwest Asia theater of operations.  See VA Form DD 214 (Veteran was awarded a Southwest Asia Service Medal with 1 service star); see also July 2012 Hearing Loss and Tinnitus DBQ (examiner wrote that the Veteran was deployed to Iraq, Afghanistan, Saudi Arabia, and Kuwait).  As such, he is potentially entitled to presumptive service connection for these conditions as undiagnosed illnesses or as diagnosed illnesses that are a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Remand is required for a new VA examination that considers this theory of entitlement.  The AOJ should also provide the Veteran with appropriate notice of the evidence needed to establish service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Additionally, on remand, the Veteran's military personnel records and any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's military personnel records and any outstanding VA treatment records.

2.  Provide the Veteran appropriate notice for a claim of service connection based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

3.  Schedule a VA examination to determine the nature and etiology of the Veteran's knee and hand conditions, to include a possible qualifying disability under 38 C.F.R.    § 3.317 for a Persian Gulf War Veteran.  The examination must be conducted by a physician.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to address each of the following:

(a)  Provide a current diagnosis for the Veteran's left knee, right knee, and right hand conditions.

(b)  For each diagnosed disability, is it at least as likely as not (a 50 percent or greater probability) that it had its onset during or is otherwise related to the Veteran's active military service?

(c)  If a nexus to service cannot be established for any abnormality, please provide an opinion as to whether the disability patter is consistent with (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; (3) a diagnosable chronic multisymptom illness with a partially explained etiology; or (4) a disease with a clear and specific diagnosis and etiology.

If the Veteran's disability pattern is consistent with (3) or (4), the examiner is asked to answer whether it is at least as likely as not that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during active duty, to include his service in Southwest Asia.

A complete rationale must be provided for all opinions expressed.  The rationale must consider the pertinent evidence of record, to include the Veteran's statements.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


